DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                     MARQUIS DURRELL SCRUGGS,
                             Petitioner,

                                       v.

                           STATE OF FLORIDA,
                              Respondent.

                                 No. 4D15-987

                                  [May 6, 2015]

   Writ of Prohibition to the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; John S. Kastrenakes, Judge; L.T. Case No.
2014CF007874AXX.

   Carey Haughwout, Public Defender, and Harris Printz, Assistant Public
Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Denied. See State v. Ingraham, 43 So. 3d 164 (Fla. 4th DCA 2010).

STEVENSON, TAYLOR and GERBER, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.